FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                       Jan 18 2013, 8:29 am
any court except for the purpose of
establishing the defense of res judicata,
                                                                   CLERK
collateral estoppel, or the law of the case.                     of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

T. ANDREW PERKINS                                  GREGORY F. ZOELLER
Rochester, Indiana                                 Attorney General of Indiana

                                                   JONATHAN R. SICHTERMANN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JONATHAN BOOKS,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 25A03-1208-CR-357
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE FULTON SUPERIOR COURT
                          The Honorable Wayne E. Steele, Judge
                              Cause No. 25D01-0902-FB-64


                                        January 18, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                               STATEMENT OF THE CASE

          Jonathan Books (“Books”) appeals his sanction for a probation violation. We

affirm.


                                           ISSUE


          Whether the trial court erroneously ordered Books to serve the balance of his
          suspended sentence in the Department of Correction for violating the terms of his
          probation.
                                           FACTS


          On November 7, 2008, Debra Goggins (“Goggins”) reported to the Fulton County

Sheriff’s Department that her residence had been burglarized. Goggins stated that she

had been away from her house since October 1, 2008. When Goggins returned, she

discovered that bratwurst, ground beef, pork chops, pork loin, whiskey, and a flashlight

were stolen. In addition, she noted that the bathroom had been used, and there were burn

marks in the blanket on her bed, as if someone had been smoking while lying in bed.


          On February 5, 2009, Books was interviewed by law enforcement. During the

interview, Books admitted to breaking into the residence to steal food. On February 10,

2009, Books was charged with one count of burglary as a class B felony and two counts

of theft as class D felonies. On June 30, 2009, Books pleaded guilty to burglary as a

class B felony. In exchange, the State dismissed the remaining counts.


          On August 18, 2009, the trial court held a sentencing hearing. Prior to imposing

its sentence, the trial court found Books’ criminal history to be an aggravating factor. His


                                              2
criminal history consisted of an adjudication for child molesting as a juvenile in 1999,

and a misdemeanor conviction for criminal mischief in 2004. The trial court imposed a

ten (10) year sentence, with four (4) years executed in the Department of Correction and

the remaining six (6) years to be served on probation.


      Books’ probationary period began on November 4, 2010. While on probation,

Books was required to regularly report to his probation officer, inform the probation

department of any change in address, and to obey the laws of the State of Indiana.

Because Books was homeless, he began his probation residing at the Emmaus Mission

Center in Logansport, Indiana.


      On April 14, 2011, the Fulton County Probation Department filed a petition

alleging that Books violated the term of his probation by failing to (1) meet with his

probation officer in March 2011; and (2) inform the Department that he had been “kicked

out” of the Emmaus Mission Center “for being non-compliant.” (App. 69). Books was

subsequently arrested. On July 26, 2011, Books admitted the allegations. The trial court

ordered Books to return to probation.


      After Books release, Fulton County transferred his probation to Cass County.

However, when Cass County officials were unable to locate Books, a new petition

seeking to revoke his probation was filed on November 15, 2011. The petition also

alleged that Books failed to meet with his probation officer on September 13, 2011. On

November 29, 2011, an amended petition was filed alleging that Books violated his

probation by committing the offense of receiving stolen property as a class D felony.

                                            3
Again, Books was eventually arrested and an evidentiary hearing was scheduled for July

17, 2012.


      At the evidentiary hearing, Books acknowledged that he had violated the terms of

his probation. Specifically, he acknowledged that he had failed to maintain contact with

his probation officer and that he had recently pleaded guilty to the new offense of

burglary as a class C felony. At the evidentiary hearing, Deputy Larry C. Jolley testified

that the burglarized residence was for sale and in the process of being remodeled. Books

admitted to breaking into the unoccupied house and stealing plumbing fixtures and

copper wiring. Books stated that he remained homeless, and that he sold the stolen items

to a scrap yard and used the money to buy “clothes, shoes, [and] food.” Tr. at 7. At the

conclusion of the hearing, the State asked the trial court to revoke Books’ probation and

impose a sanction of six (6) years to the Department of Correction.               The State

characterized Books’ actions in light of his prior burglary conviction as an escalation of

events. Books’ counsel disagreed with the State’s characterization and asked the trial

court to impose an eighteen (18) month sanction, giving due consideration to Books’

homelessness.


      Prior to imposing a sanction for the probation violations, the trial court stated,


      The Court, having determined the Defendant did violate the terms and
      conditions of his probation, now finds that his probation should be revoked,
      that he should be ordered to serve the balance of the sentence, get credit for
      any time served in a good-time credit. Again, I think we all are recognizing
      the circumstances, but I think the, the Court recognized some of that at the
      original sentencing in this matter, gave him a split sentence and placed him
      on probation with some terms and conditions that were meant to assist and

                                             4
          help Mr. Books, and he did not take advantage of those and continues to
          violate the law; that the Court would agree I think his behavior is escalated,
          not the charge itself but the behavior itself, and so the Court will revoke his
          probation, . . . .
Tr. 19. Books was ordered to serve the remaining six (6) years of his sentence at the

Department of Correction. Books now appeals.


                                         DISCUSSION


          Books argues that the six (6) year sanction for his violation of the terms of

probation was inappropriate. Specifically, Books asserts that the trial court improperly

characterized his new felony offense as an escalation of events. Further, Books argues

that the trial court did not give due consideration to his homelessness as a mitigating

factor.


          A trial court’s sentence imposed for a probation violation is reviewed for an abuse

of discretion. Jenkins v. State, 956 N.E.2d 146, 149 (Ind. Ct. App. 2011), trans. denied.

A defendant “is not entitled to serve a sentence in a probation program; rather, such

placement is a ‘matter of grace’ and a ‘conditional liberty that is a favor, not a right.’” Id.

(quoting Jones v. State, 838 N.E.2d 1146, 1148 (Ind. Ct. App. 2005)).


          In this case, we cannot say that the trial court abused its discretion in ordering

Books to serve the balance of his suspended sentence at the Department of Correction.

Books has demonstrated an unwillingness to remain in contact with his probation

officers. While we are mindful that homelessness can make compliance with the terms of

probation more difficult, Books has engaged in behavior that suggests he is not receptive

                                                5
to the assistance being provided by the community. For example, he was removed from

housing provided by Emmaus Mission Center for noncompliance. In addition, this is the

second probation violation. Further, Books has now committed another burglary offense,

damaging and stealing property belonging to another person. Arguably, the worst thing a

defendant can do while being supervised on probation is to commit a new felony offense,

particularly the same offense. As a result, we find no abuse of discretion.


       Affirmed.


ROBB, C.J., and MAY, J., concur.




                                             6